MCDONALD, J.,
concurring in part and dissenting in part. I disagree with the majority’s conclusion that the defendant is “more than two years older” than the victim in this case. Thus, I would reverse the defendant’s conviction of sexual assault in the second degree under General Statutes § 53a-71 (a) (1). However, I agree with the majority that the defendant’s conviction of risk of injury to a child under General Statutes (Rev. to 1993) § 53-21 must be upheld.
The legislature has liberalized this state’s statutory rape law by exempting from prosecution those whose age is within two years of the age of the younger victim. In seeking to exempt older teenagers from criminal liability for sexual relations with children from thirteen up to sixteen years of age, the legislature exempted from liability teenagers who are not two years older than their partners. Whether it was wise or unwise to exempt from criminal liability sexual relations with a thirteen year old, that policy determination is made by the legislature as the representative of the people and not by this court. See In re Baby Z., 247 Conn. 474, 533, 724 A.2d 1035 (1999) (McDonald, J., concurring).
*571The defendant was sixteen years of age at the time of this incident and the victim was fourteen years of age. If one calculates the years, months, weeks and days between their respective birth dates, the defendant has lived more than two years than the victim has lived. If we were to consider the victim fourteen “years of age” for the entire year that she was fourteen and the defendant sixteen “years of age” for the entire year that he was sixteen, however, the defendant would not have been more than two years older than the victim at the time of the incident. It is true that there are more than two years between the defendant’s birthday and the victim’s birthday, but most people commonly refer to “years of age” as just that and do not compute months, weeks, days, hours, minutes and seconds in their age. In discussing the pertinent legislation, in fact, the legislators referred to the parties’ age in terms of “years in age” or “years of age.” Representative Richard D. Tulisano stated that the 1993 amendment to the statute “modifies the language of the strictness of our law when the sexual activity is between people within two years of age of each other . . . .”36 H.R. Proc., Pt. 29, 1993 Sess., p. 10,450. Representative Moira K. Lyons stated that sexual activity in which “children between the ages of thirteen and eighteen engage in sexual intercourse and . . . are within two years of each other in age” is “removed from statutory rape sanctions.” Id., p. 10,457. Senator George C. Jepsen also stated that the exemption applied if “the two individuals involved [are] within two years of one another in age.” 36 S. Proc., Pt. 13, 1993 Sess., p. 4588.
Under the majority’s reading of the exemption, it applies only to those whose birthdays are not more than two years apart chronologically; thus, the hour and perhaps minute or second of one’s birth could result in criminal liability for teenage sex. If the victim and the defendant share the same birth date, two years *572apart, but the defendant was bom a few minutes or seconds earlier than the time at which the victim was born, the defendant would be liable under the majority’s analysis. As this case illustrates, some sixteen year olds may be more than two years older than some fourteen year olds but some may not. I can not believe that the legislature intended such an impractical and unrealistic cutoff where the potential for severe criminal penalties is great. I believe that the legislature intended to create a criminal law that could be practically and sensibly applied and obeyed. Cf. State v. Pickering, 180 Conn. 54, 59-61, 428 A.2d 322 (1980).
I would reverse the defendant’s conviction of sexual assault in the second degree.11 concur in parts III and IV of the majority opinion, however, and would uphold the defendant’s conviction of risk of injury to a child.

 In doing so, I need not address part II of the majority opinion.